DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending, and are being examined on the merits.

Information Disclosure Statement
The Information Disclosure Statement submitted May 28, 2021 has been considered.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The specification does not include an incorporation-by-reference paragraph.

	Appropriate correction is required.

Claim Objections
Claims 7-8 and 14-15 are objected to because of the following informalities: 
In claim 7, the phrase “of 3’ overhang” should be “of the 3’ overhang”.
In claim 8, the phrase “of stem region” should be “of the stem region”.
In claims 14-15, the phrase “wherein target nucleic acid” in l. 1 of each claim should be “wherein the target nucleic acid”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Indefiniteness rejections
	The term “sufficient” in the limitations “having sufficient complementarity to a [first/second] site” in claim 1 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if “sufficient complementarity” is intended to mean a degree of complementarity that will allow the loop probe and the target nucleic acid to hybridize to one another, or if it is intended to have another meaning. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite. 
	Claims 2-19 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

	Claim 16 recites the limitation “wherein the loop probe and or the assistant probe”, the meaning of which is unclear. Specifically, it appears that there is a typographical error and the wording “and or” should have been “and/or”, or possibly either “and” or “or”. Nevertheless, the phrase is not grammatically correct in its current form, and it is unclear whether the loop and assistant probes were intended to be referred to in combination or in the alternative only. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Lack of antecedent basis rejections
Claim 4 recites the limitation "the at least one endonuclease binding site" in ll. 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 4 depends, recites “two or more endonuclease binding sites”. Therefore, it is not clear which of the “two … binding sites” in claim 1 the “one … binding site” in claim 4 is referring to. Claim 9, which also depends from claim 1, similarly recites “the loop probe endonuclease binding site”, and is rejected for the same reason.
Claim 5 depends from claim 4, and consequently incorporates the lack of antecedent basis issue of claim 4.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 9 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 4 recites the limitation "the at least one endonuclease binding site". Claim 1, from which claim 4 depends, recites “two or more endonuclease binding sites”. Since claim 4 only requires one endonuclease binding site, it does not further limit the two or more binding sites of claim 1, and is in improper dependent form. Claim 9, which also depends from claim 1, similarly recites “the loop probe endonuclease binding site”, and is rejected for the same reason. 

Claim 19 recites the limitation “wherein the reaction mixture further comprises one or more reagents selected from the group consisting of [various reagents]”. Claim 1, from which claim 19 depends, recites, in part, an amplification reaction. The ordinary artisan understands that, at a minimum, you inherently need a buffer, divalent cation, a nucleotide, a deoxynucleotide and a DNA polymerase to complete an amplification reaction. Therefore, any single reagent in the claim 19 Markush group will not be sufficient to complete an amplification reaction alone, and any combination of the reagents that do not include at least all of the five recited above will also not be sufficient to complete an amplification reaction. Therefore, to the extent that claim 19 is directed to embodiments that do not comprise at least all five of the reagents recited above, it does not further limit claim 1, and is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (Simultaneous multiple target detection in real-time loop-mediated isothermal amplification, BioTechniques, 53(2): 81-89, 2012) in view of Liu1 (Establishment of an accurate and fast detection method using molecular beacons in loop-mediated isothermal amplification assay, Scientific Reports, 7:40125, 1-9, 2017) and Ding (A ribonuclease-dependent cleavable beacon primer triggering DNA amplification for single nucleotide mutation detection with ultrahigh sensitivity and selectivity, Chem Commun, 55, 12623-12626, 2019) as evidenced by New England Biolabs (Isothermal Amplification – Polymerases, 2022).
 

Regarding independent claim 1, Tanner teaches …
A method of detecting a target nucleic acid sequence in a sample in real-time (abstract);
the method comprising: b) combining the sample with a polymerase, an outer pair of primers comprising a forward primer and a backward primer, and an inner pair of primers to provide a reaction mixture (Fig. 1: outer primers F3 and B3, inner primers FIP and BIP; pp. 82-84: Materials and methods)
wherein ii) the forward primer and the backward primer are complementary to at least a portion of said target nucleic acid (Fig. 1: F3 and B3);
and d) amplifying the target nucleic acid sequence, if present, in the reaction mixture (Fig. 1).

Tanner teaches the inner pair of primers, and teaches an assistant probe comprising a second nucleic acid sequence having sufficient complementarity to a second site of the target nucleic acid (Fig. 1: BIP). Regarding the loop probe, Tanner teaches a first nucleic acid sequence having sufficient complementarity to a first site in the target nucleic acid operably linked to a label, where the “operable linkage” is the hybridization of two separate, linear oligonucleotides (Fig. 1: FIP, operably linked to a fluorophore, F). Liu also teaches a first nucleic acid sequence having sufficient complementarity to a first site in the target nucleic acid operably linked to a label, but in Liu the “operable linkage” is a hairpin structure (Fig. 8). Ding teaches that the loop probe additionally comprises an operably linked endonuclease binding site, where the binding site has at least one substituted base pair that inhibits endonuclease digestion of the loop probe (Fig. 1(a): ribonuclease binding site – the mismatched nucleotide prevents ribonuclease cleavage). Ding also teaches adding an endonuclease (ribonuclease) to the reaction mixture (Fig. 1(a)).

Ding does not teach that the loop has two or more endonuclease binding sites. However, the number of endonuclease binding sites is an arbitrary matter of design choice.

Finally, regarding the limitation that requires that the label is cleaved from the loop probe when a strand of DNA complementary to the loop probe is synthesized and hybridizes to a nucleotide sequence comprising the sequence of the loop probe, it should be noted that, while the instant specification does not define “complementary”, it does seem to contemplate “complementary” sequences that do not have “perfect” complementarity. For example, the specification teaches that complementary sequences can have mismatches of about 5% to 20% and still hybridize to one another (p. 8, para. 1). Thus, in Ding, Fig. 1(a), both the “perfect match” and the “mismatching” target nucleic acid embodiments would satisfy the “complementary” requirement of claim 1, as each hybridizes to the probe. The instant limitation relating to label cleavage would then read on the Ding Fig. 1(a) “perfect match” embodiment.
	
	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of Tanner and incorporate the loop probe features of Liu and Ding. Tanner teaches the need for real-time LAMP detection probes with high sensitivity and specificity. Liu teaches that the molecular beacon probe provides high selectivity, while Ding teaches that probes that incorporate an endonuclease binding site have both high sensitivity and selectivity. Therefore, the ordinary artisan would have been motivated to modify the method of Tanner with the loop probe features of Liu and Ding, and to optimize those features through routine experimentation, to further improve the sensitivity and specificity of the LAMP assay. The ordinary artisan would have had an expectation of success as the design of molecular beacon probes is well-known in the art.


Regarding dependent claim 2, Tanner teaches that the label of the loop probe is a fluorescent label, and that the loop probe further comprises a quencher label operably linked to the first nucleic acid sequence (Fig. 1: FIP, operably linked to a fluorophore, F, and quencher, Q).

	Regarding dependent claims 11-12, Tanner teaches that the polymerase has 5’ to 3’ displacement activity and does not have 5’ to 3’ exonuclease activity, as recited in claims 11-12, respectively. Specifically, Tanner teaches Bst DNA polymerase (p. 82: Materials and methods). New England Biolabs teaches that Bst DNA polymerase has 5’ to 3’ displacement activity and does not have 5’ to 3’ exonuclease activity (p. 1, para. 1).

	Regarding dependent claim 13, Tanner teaches that the target nucleic acid sequence is double-stranded DNA (abstract: genomic DNA).

	Regarding dependent claim 16, Tanner teaches wherein the loop probe is an inner primer configured for LAMP (Fig. 1, FIP).

	Regarding dependent claims 17-18, Tanner teaches that the combining and amplifying steps are conducted in a single reaction chamber and at a constant temperature (pp. 82-84: Materials and methods), as recited in claim 17, and that the signal is determined in real time (e.g., abstract), as recited in claim 18.

	Regarding dependent claim 19, Tanner teaches that the reaction mixture further comprises one or more reagents selected from the group consisting of a divalent cation, a buffer, a nucleotide, a deoxynucleotide, and a DNA polymerase (pp. 82-84: Materials and methods – Mg2+ (from MgSO4 in solution) Isothermal Amplification Buffer; dATP, dCTP, dGTP and dTTP; Bst 2.0 DNA polymerase). In addition, Ding teaches an endonuclease.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of modified Tanner, discussed above, and incorporate the endonuclease of Ding. Since Ding relies on a method of digesting the loop probe with an endonuclease, it would have been obvious to the ordinary artisan to add that enzyme to the reaction mixture in order to optimize the method to work with the loop probe comprising the endonuclease binding sites. The ordinary artisan would have had an expectation of success as designing and modifying the components of amplification reactions is well-known in the art.

Claims 1, 3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (Simultaneous multiple target detection in real-time loop-mediated isothermal amplification, BioTechniques, 53(2): 81-89, 2012) in view of Liu (Establishment of an accurate and fast detection method using molecular beacons in loop-mediated isothermal amplification assay, Scientific Reports, 7:40125, 1-9, 2017) and Ding (A ribonuclease-dependent cleavable beacon primer triggering DNA amplification for single nucleotide mutation detection with ultrahigh sensitivity and selectivity, Chem Commun, 55, 12623-12626, 2019) as evidenced by New England Biolabs (Isothermal Amplification – Polymerases, 2022), and Chander (A novel thermostable polymerase for RNA and DNA loop-mediated isothermal amplification (LAMP), Frontiers in Microbiology, 5(395): 1-11, 2014), as evidenced by Gillespie (Porcine Circovirus Type 2 and Porcine Circovirus-Associated Disease, J Vet Intern Med, 23, 1151-1163, 2009).

Regarding claim 1, as noted above, modified Tanner teaches all of the limitations of claim 1, except for the optional step (a) of reverse transcribing the target nucleic acid. However, Chander teaches this limitation (p. 6, right col., para. 5 through p. 7, left col., para. 1).

Regarding dependent claim 3, Chander teaches that the label is a lateral flow label molecule (p. 5, right col., para. 4).

Regarding dependent claims 14-15, Chander teaches that the target nucleic acid is single-stranded DNA (p. 6, right col., para. 2: PCV-2; Gillespie, abstract, teaches that PCV-2 is a single-stranded DNA virus), as recited in claim 14, and that the target nucleic acid is RNA (abstract), as recited in claim 15.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of Tanner and incorporate the loop probe features of Liu and Ding. Tanner teaches the need for real-time LAMP detection probes with high sensitivity and specificity. Liu teaches that the molecular beacon probe provides high selectivity, while Ding teaches that probes that incorporate an endonuclease binding site have both high sensitivity and selectivity. Therefore, the ordinary artisan would have been motivated to modify the method of Tanner with the loop probe features of Liu and Ding, and to optimize those features through routine experimentation, to further improve the sensitivity and specificity of the LAMP assay. The ordinary artisan would have had an expectation of success as the design of molecular beacon probes is well-known in the art.
It also would have been obvious to try the various different target nucleic acids, described in Chander, and the reverse transcription step when the target is RNA, as also taught in Chander. The ordinary artisan would have been motivated to try different targets in the Tanner method as Tanner teaches that the method can be used on a wide variety of targets. The ordinary artisan would have had an expectation of success as modifying amplification reactions to accommodate different types of targets is well-known in the art.
Finally, it would have been obvious to incorporate the Chander lateral flow detection system. Tanner teaches the need for improved point-of-care testing methodologies. Chander teaches that lateral flow detection is particularly useful in point-of-care settings. Therefore, the ordinary artisan would have been motivated to modify the Tanner method with the Chander lateral flow detection system in order to improve the utility of the Tanner method in various point-of-care and clinical detection settings. The ordinary artisan would have had an expectation of success as modifying detection systems in amplification reactions is well-known in the art.

Prior Art
Claims 4-10 are free of the art. As noted above in conjunction with the 35 USC § 103 rejection of claim 1, Liu plus Ding teaches the structure of the instant loop probe, and is the closest prior art to the instant loop probe. However, there does not appear to be any proper motivation or rationale to modify the Liu plus Ding probe to incorporate the additional features of claims 4-10.

Conclusion
Claims 1-19 are being examined, and are rejected. Claims 7-8 and 14-15 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Liu was cited in the Information Disclosure Statement submitted May 28, 2021.